Citation Nr: 0637238	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
diabetes mellitus with gastroparesis and bilateral 
retinopathy from August 26, 2005, to an evaluation greater 
than 40 percent from July 14, 2004, and to an initial 
evaluation greater than 20 percent prior to July 14, 2004.

2.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the right upper 
extremity associated with diabetes mellitus due to herbicide 
exposure.

3.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the left upper extremity 
associated with diabetes mellitus due to herbicide exposure.

4.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus due to herbicide 
exposure.

5.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2003 and 
May 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for diabetes mellitus in a 
December 2003 rating decision, and for peripheral neuropathy 
of the right and left upper and lower extremities in a May 
2004 rating decision, granting a 20 percent evaluation for 
the diabetes mellitus, and 10 percent evaluations for each of 
the extremities affected.  The veteran appealed the ratings 
assigned.  Hence, the Board will consider the proper 
evaluations to be assigned for these disabilities from the 
time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson.  

In addition, during the pendency of this appeal, the RO 
granted increases for the service-connected diabetes 
mellitus, granting 40 percent effective July 14, 2004 and 60 
percent effective August 26, 2005.  As this increased rating 
does not constitute a full grant of all benefits possible, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for diabetes 
mellitus is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, in the present case, the grant of increase 
at various times throughout the appeal process has had the 
effect of creating "staged ratings."  The issue is 
therefore framed as indicated on the front page to this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after review of the record, the Board finds 
that this case must be remanded for further development.

First, the Board notes that the RO apparently granted a 60 
percent evaluation for the veteran's diabetes mellitus, 
effective in August 2005, now described as diabetes mellitus 
with gastroparesis and bilateral retinopathy.

The criteria for the next higher, 100 percent, evaluation 
includes a consideration of complications that would be 
compensable if separately evaluated, in addition to episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic health care provider, among other criteria.  A 
review of the medical evidence reflects that the veteran has 
manifestations of diabetes including residuals of stroke 
related to the diabetes mellitus and insulin administration, 
gastroparesis and diabetic retinopathy.  Medical evidence 
associated with the claims file since the initial, December 
2003, rating decision that granted service connection for 
diabetes mellitus reveals that the veteran has had at least 
one other stroke, was suspected to have seizures, and 
required emergency hospitalization in 2004.  The July 2005 VA 
examination report noted that the veteran's diabetes was then 
not under control and that blood sugar ranged from 31 to 600 
with multiple episodes of hypoglycemia requiring treatment by 
ambulance personnel.  Medical evidence submitted in December 
2005 revealed that the veteran was hospitalized for 
hypoglycemia and seizures.  

The July 2005 VA medical examination for diabetes mellitus is 
the most recent VA examination of record.  However, the 
report does not contain a review of all residuals of the 
service-connected diabetes such that would facilitate their 
evaluation under the rating criteria.  

The July 2005 VA examination for peripheral neuropathy is 
similarly inadequate in that it was conducted absent clinical 
neurological tests.  Subsequent to this, the veteran 
submitted medical evidence from his private treating 
physician showing that his peripheral neuropathy had worsened 
in severity.  The statement, dated in October 2006, reflects 
that nerve conduction studies (NCS) did not result in 
attainable peroneal and posterior tibial motor studies.  This 
reflects a difference from a statement proffered by the same 
health care provider in September 2001, at which time NCS 
were reported to show findings within normal limits.  In 
addition, the October 2006 statement notes that a multitude 
of medications have been tried to control the veteran's 
burning dyesthetic pain, but thus far to limited success.

The Board notes that the veteran did not provide a waiver of 
review by the agency of original jurisdiction for the October 
2006 private medical statement.

Given the statement of worsening symptoms of peripheral 
neuropathy, record of required emergency hospital care and 
ambulance care, and the evidence of further instance of 
stroke and seizure, the Board finds it would be helpful to 
accord the veteran further VA examination with clinical tests 
to obtain an adequate understanding of the nature and extent 
of the symptoms attributed to the service-connected diabetes 
mellitus and peripheral neuropathy-with review of the claims 
file.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify non-VA 
health care providers who have treated 
him for his service-connected diabetes 
mellitus and peripheral neuropathy since 
2004, and VA health care providers since 
July 2005.  Obtain records from all 
health care providers identified, 
including the VA Medical Center (MC) in 
Dallas, Texas, and any other VAMC the 
veteran may identify.  Obtain release of 
private medical records where 
appropriate.

2.  After completion of #1, above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of the service 
connected diabetes mellitus with 
gastroparesis and bilateral retinopathy, 
to include residuals of stroke and 
seizures associated with the diabetes 
mellitus; and right and left upper and 
lower peripheral neuropathy.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner for review.  The examiner should 
summarize the medical history, including 
the onset and course of his service-
connected diabetes mellitus-and all 
associated pathologies to include 
gastroparesis, bilateral retinopathy, and 
associated residuals of stroke and 
seizure; and right and left upper and 
lower peripheral neuropathy; describe any 
current symptoms and manifestations 
attributed to the diabetes mellitus and 
all associated pathologies, and right and 
left upper and lower peripheral 
neuropathy; and provide diagnoses for any 
and all pathology attributable to the 
service-connected diabetes mellitus, and 
right and left upper and lower peripheral 
neuropathy.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for a higher and higher 
initial evaluations for his service-
connected diabetes mellitus with 
gastroparesis and bilateral retinopathy, 
and all other associated pathology; right 
upper extremity peripheral neuropathy; 
right lower extremity peripheral 
neuropathy; left upper extremity 
peripheral neuropathy; and left lower 
extremity peripheral neuropathy, with 
application of all appropriate laws and 
regulations, including Fenderson, supra, 
and the criteria for Diagnostic Code 
7913, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


